EXHIBIT CONSENT OF SCHLUMBERGER TECHNOLOGY CORPORATION As independent petroleum engineers, Data & Consulting Services Division of Schlumberger Technology Corporation hereby consents to the incorporation by reference in the registration statement on Form S-8 (File No. 333-149190) and the registration statement (No. 333-153579) on Form S-3/A of BreitBurn Energy Partners L.P. of information from our Firm’s reserve report dated 29 January 2009 entitled Reserve and Economic Evaluation of Proved Reserves of Certain BreitBurn Management Company,
